DETAILED ACTION
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adrianna Zhang on 02/05/2021.
The application has been amended as follows:
Claim 1 (Amended) A method of preparing a composition comprising 
17alpha-hydroxyprogesterone caproate, said method comprising:
 (a) preparing a bulk material of a pharmaceutical formulation powder comprising 17-alphahydroxyprogesterone caproate, wherein the bulk material is prepared for milling in water using a number of cycles; 
(b) milling the bulk material using at least 25 cycles and no more than 55 cycles in water to reduce the bulk material to a fine particulate, wherein the fine particulate has a Dv50 particle size that is 2.78 µm after cycle 25 and 2.521 µm after cycle 40 and a span distribution value of 1.636 after 25 cycles and 1.505 after 40 cycles; wherein the milling is performed in the absence of a surfactant;
 (c) recovering the fine particulate by spray-drying; and 
(d) blending the fine particulate with lactose monohydrate to generate the composition, wherein the lactose monohydrate comprises 90% or 99% by weight in the composition.
comprises an excipient suitable for inhalation.

Statement of Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest milling the composition of claims 1 and 17 having 17-alphahydroxyprogesterone caproate to a fine particulate, wherein the fine particulate has a Dv50 particle size that is 2.78 µm after cycle 25 and 2.521 µm after cycle 40, and a span distribution value of 1.636 after 25 cycles and 1.505 after 40 cycles; wherein the milling is performed in the absence of a surfactant. Applicants have amended the claims to overcome the 112 written description. The claims have been amended such that the Lee reference of record does not constitute prior art because the claims receive priority back to the 13/174,939 Application filed 07/01/2011. 
Accordingly, claims 1, 5, 17-20, and 23-24 are allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH ALAWADI/           Primary Examiner, Art Unit 1619